DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 12/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of processing a blend of a solid biomass and a colloidal dispersion of solid biocarbon (e.g. char or torrefied biomass) within a liquid, it does not reasonably provide enablement for methods of processing blends of other types of biomass and biocarbon colloidal dispersions.  
Claim 1 recites “combining the biomass feedstock with a biocarbon colloidal dispersion into a blend,” in line 4. As claimed, the identities of the “biomass feedstock” and “biocarbon colloidal dispersion” and thus, the “blend” which they form together are not particularly limited. At first glance, the claimed biomass feedstock and the biocarbon colloidal dispersion referenced by claim 1 seem to be a solid 
In view of the above, it is clear that claim 1 as presently drafted is drawn to a large number of distinct processes other than that described in Applicant’s detailed description. For instance, the claimed blending step may be a step of blending a solid biomass with a biocarbon gel, a step of blending a liquid biomass with a liquid biocarbon emulsion, a step of blending a solid biomass with a solid biocarbon aerosol (i.e. biocarbon dust colloidally dispersed in air), etc. The methods of processing the aforementioned blends in accordance with the claimed steps are, from a practical standpoint, very different from one another and from the method described in Applicant’s specification of processing a blend of a solid biomass feedstock and a dispersion of colloidal solid biochar particles. 
Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Specifically, the specification fails to enable all of the various methods of processing all of the various blends of various biomass feedstocks and biocarbon colloidal dispersions commensurate in scope with the present claims. 

For the purposes of examination, to expedite prosecution, claim 1 has been interpreted as requiring that the biomass feedstock is solid and that the biocarbon colloidal dispersion is a colloidal dispersion of solid biocarbon in a liquid dispersion medium.
Claims 2-16 fail to limit the scopes of the embodiments enable by the specification. Therefore, claims 2-16 are subject to the same scope of enablement rejection as independent claim 1 from which they depend.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of making a green biofuel” in line 1.  The scope of “green biofuel” is unclear.
One could reasonably interpret “green biofuel” in a plurality of disparate ways. In particular, a person having ordinary skill in the art could interpret “green biofuel” as being: 1) biofuels which are literally green, i.e. in terms of color, 2) biofuels which are comprised of green (i.e. fresh) biomass such as green wood, or 3) biofuels which are “clean” or environmentally friendly. In view of the specification, interpretation 3 appears to be Applicant’s intention. However, such a usage of the word “green”, even in 
	To overcome this rejection, Applicant should amend claim 1 to recite --a method of making a biofuel-- rather than “a method of making green biofuel”.
Claim 1 recites “combining [a] biomass feedstock with a biocarbon colloidal dispersion into a blend,” in line 4. The scope of the term “biocarbon” is unclear. 
The term “biocarbon” does not have a clear and consistent meaning within the prior art. The term “biocarbon” is sometimes used synonymously with terms such as “charcoal” and “biochar”. For example, see BioCarb+ (“About biocarbon”; https://www.sintef.no/projectweb/biocarb/aboutbiocarbon/). On the other hand, the term “biocarbon” is also used to refer broadly to any carbon substance of biological origin. For example, Climate Solutions (“About Biocarbon”, https://www.climatesolutions.org/about-biocarbon).
Furthermore, Applicant’s disclosure does not explicitly define the term “biocarbon”. Therefore, it is unclear how the term “biocarbon” should be interpreted in the claims.
	A review of Applicant’s specification suggests that Applicant is using the term “biocarbon” to refer to carbonized biomass (i.e. charcoal/biochar) and/or torrefied biomass. Therefore, for the purposes of examination, the term “biocarbon” has been interpreted as referring to a solid carbonized biomass (i.e. charcoal/biochar) and/or torrefied biomass.
	Applicant should amend claim 1 to clarify the scope of the claimed “biocarbon” as appropriate.
	Claims 2-16 are rejected due to their dependency on indefinite claims 2-16. 
	Claim 12 recites “wherein the second blend is inputted in to a tertiary reactor.” However, neither of claim 12 nor claim 1, upon which claim 12 is dependent, recite a primary or a secondary reactor. Though one can make a reasonable presumption that the “first pipe” constitutes a primary reactor, there is nothing in the claims which confirms or necessitates such an interpretation. In the absence of explicit 
	Claim 13 recites a “wherein the tertiary reactor is heated by a heat exchange fluid, the heat exchange fluid being a molten salt.” It is unclear if this heat exchange fluid is the same heat exchange fluid that flows through the second pipe as recited in claim 1.
	The fact that claim 13 references “a heat exchange fluid” rather than --the heat exchange fluid” suggests that the heat exchange fluids are different. However, it is generally improper and indefinite to refer to two distinct elements within a claimed invention using the same name. Thus, the fact that both of the heat exchange fluids are referenced using the term “heat exchange fluid” indicates that the fluids are one in the same. Such an interpretation is further supported by claim 2 which specifies that the heat exchange fluid recited in claim 1 is also a molten salt.
	Applicant should amend the claims to clearly identify whether or not the heat exchange fluids are the same or different. If the heat exchange fluids are the same, Applicant should amend claim 13 to recite --the heat exchange fluid-- in place of “a heat exchange fluid”. If the heat exchange fluids are different, Applicant should amend the claims so as to reference the two heat exchange fluids using different names, e.g. by calling the fluid of claim 1 --a first heat exchange fluid-- and the fluid of claim 13 --a second heat exchange fluid--.
Claim 15 recites “wherein the stored pyrolysis liquid is provided as an input to a tertiary reactor for further processing.” However, none of claim 15 or claims 1, 7, 11, or 14, upon which claim 15 is dependent, recite a primary or a secondary reactor. Though one can make a reasonable presumption that the “first pipe” constitutes a primary reactor, there is nothing in the claims which confirms or necessitates such an interpretation. In the absence of explicit recitations to a primary reactor and a second reactor, it is unclear how the introduction of a “tertiary reactor” should be interpreted as limiting the claims. 
Claim 16 recites “wherein the blend includes coal or non-green material feedstocks.” It is unclear if the blend being referenced is the first “blend”, i.e. that recited in line 3 of claim 1 or the “second blend”, recited in line 8 of claim 1.
Presumably, claim 16 is referring to the first “blend”, i.e. that recited in line 3 of claim 1.

Claim 16 recites “non-green material feedstocks” in lines 1-2. The scope of “non-green material feedstocks” is unclear.
One could reasonably interpret “non-green material feedstocks” in a plurality of disparate ways. In particular, a person having ordinary skill in the art could interpret “non-green material feedstocks” as being: 1) feedstocks which are literally not green, i.e. in terms of color, 2) material feedstocks which are not comprised of green (i.e. fresh) biomass such as green wood, or 3) materials which are not “clean” or environmentally friendly. In view of the specification, interpretation 3 appears to be Applicant’s intention. However, such a usage of the word “green”, even in the absence of the above-discussed issues, causes a lack of clarity. Namely, what is and is not considered “green” is a matter of ever-changing opinion. For example, many people would consider biomass and biomass derived fuels as being “green”, but others would consider any fuel which emits carbon when burned to be inherently unclean, and therefore not green. On the other hand, nuclear power plants emit zero carbon, and yet many would not extend the label of “green” to nuclear fuels such as uranium.
	To overcome this rejection, Applicant should delete the recitation of “non-green material feedstocks” from the claims or replace said recitation with a more precise and clearly defined term such as --non-biomass--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,961,459. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘459 patent are drawn to a system configured to carbonize biomass according to a method that is substantially identical in scope to the method claimed in the present Application.
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘459 patent so as to recite the method which the apparatus thereof is configured to carry out.  

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action, and if the above double patenting rejections were overcome, i.e. by filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is drawn to a method of making a biofuel comprising steps of: receiving biomass feedstock; combining the biomass feedstock with a biocarbon colloidal dispersion into a first blend; and pumping the blend through a length of first pipe having a first diameter surrounded by second pipe having a second diameter larger than the first diameter, the second pipe being supplied with a continuous flow of heat exchange fluid, the length of the first pipe having an input end for receiving the blend, and an output end for outputting a second blend of torrefied biomass and biocarbon colloidal dispersion generated within the length of the first pipe.
As detailed in the 112(a) rejections above, claim 1 has been interpreted as requiring that the biomass feedstock is solid and that the biocarbon colloidal dispersion is a colloidal dispersion of solid biocarbon in a liquid dispersion medium.
As detailed in the 112(b) rejections of claim 1 above, the term “biocarbon” has been interpreted as referring to a solid carbonized biomass (e.g. charcoal/biochar) and/or a solid torrefied biomass.  
	The creation of colloidal dispersions of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium is not particularly inventive. For instance, Seidner et al. (UUS 2016/0137939), hereafter referred to as Seidner, teaches a process of such (Figure 4, paragraphs [0069]-[0080] and [0097]-[0099]). However, Seidner does not teach or suggest blending such a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium with a solid biomass and/or feeding said dispersion to a reactor, i.e. “a length of first pipe”, which outputs a second blend of torrefied biomass and biocarbon colloidal dispersion generated within the reactor. There is no prior art of record which cures the deficiencies of Seidner.
	Peus (US 2010/0162619), hereafter referred to as Peus, teaches a process of hydrothermal carbonization of solid-liquid mixtures of biomass (paragraph [0001]), wherein the solid-liquid mixture may be a colloidal dispersion (paragraphs [0119] and [0120]). However, Peus does not teach or suggest processing a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion 
	Gupta et al. (US 2011/0179703), hereafter referred to as Gupta, teaches a method of processing a blend of solid biomass 120 and biocrude 160 into biochar via hydrothermal carbonization (abstract, Figure 2, paragraphs [0022]-[0025]). However, Gupta does not teach or suggest processing a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium in a blend with a solid biomass and/or feeding said dispersion to a reactor, i.e. “a length of first pipe”, which outputs a second blend of torrefied biomass and biocarbon colloidal dispersion generated within the reactor. There is no prior art of record which cures the deficiencies of Gupta.
	None of the prior art of record, alone or in combination, fairly teaches or suggests processing a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium in a blend with a solid biomass and/or feeding such a blend to a reactor, i.e. “a length of first pipe”, which outputs a second blend of torrefied biomass and biocarbon colloidal dispersion generated within the reactor. Therefore, claim 1, if amended to overcome the 112 rejections above, would be novel and non-obvious over the prior art of record. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wells (US 2,623,011) teaches a method of carbonizing coal inside a jacketed pipe reactor. A method of reacting a blend of solid biomass feed and a biocarbon colloidal dispersion in the form of solid biocarbon aerosol would not be particularly inventive over Wells. However, Wells does nothing to teach or suggest a method of reacting a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium in a pipe reactor.
Kimberlin et al. (US 2,717,865) teach a method of coking a blend of particulate coke and heavy residuum feed in a pipe furnace 13/11. However, there is nothing in Kimberling et al. that would lead one of ordinary skill in the art to modify Kimberlin et al. so as to process a colloidal dispersion of solid 
Evans (US 3,776,150) teaches a method of carbonizing solid wastes in a jacketed fluidized bed reactor. A method of reacting a blend of solid biomass feed and a biocarbon colloidal dispersion in the form of solid biocarbon aerosol would not be particularly inventive over Evans. However, Evans does nothing to teach or suggest a method of reacting a colloidal dispersion of solid biocarbon (i.e. char or torrefied biomass) in a liquid dispersion medium in a pipe reactor.
Gupta et al. (US 8,637,718) is the granted patent corresponding to the Gupta PG Pub cited in the indication of allowable subject matter above. 
	Seidner et al. (US 9,758,738) is the granted patent corresponding to the Seidner PG Pub cited in the indication of allowable subject matter above. Seidner ‘738 has an inventor in common with the present Application. No issues of double patenting concerning Seidner ‘738 are found to be present at this time.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772